DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s Amendment filed November 21, 2020. Claims 1, 4, 6, 8-9, 32, 34-35 have been amended. Claim 3 has been canceled. No claims have been added. Currently, claims 1-2 and 4-37 are pending.
Applicant’s amendment to the specification successfully overcomes the objection set forth in paragraph (3) of the previous Office Action.
Applicant’s amendment to claim 6 successfully overcomes the rejection under 35 USC 112, second paragraph, as set forth in paragraph (6) of the previous Office Action.
Applicant’s amendment to claim 8 successfully overcomes the rejection under 35 USC 112, second paragraph, as set forth in paragraph (7) of the previous Office Action.
Applicant’s amendment to claims 32, 34, and 35 successfully overcomes the rejection under 35 USC 112, second paragraph, as set forth in paragraph (8) of the previous Office Action.

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 9 have been fully considered and are persuasive.  The rejections of these claims have been withdrawn. 


Allowable Subject Matter
Claims 1-2 and 4-37 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 9, the prior art of record does not teach or fairly suggest the claimed scintillator apparatus in which the second electrode is positioned such that it allows light from a second scintillator detector to a first detector element, and is further configured to be comprised of a non-transparent conductive material, but is etched with a pattern or with an opening, to allow the scintillated light to pass there through.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/Primary Examiner, Art Unit 2896